UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) R ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-106247 REMOTE KNOWLEDGE, INC. (Name of small business issuer in its charter) Delaware 74-1664837 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 3657 Briarpark, Suite 100 77042 Houston, Texas (Zip Code) (Address of principal executive officers) Issuer’s telephone number: (281) 599-4800 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. £ Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No R Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R State the aggregate market value of the voting and non- voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and ask price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) The issuer’s revenues for its most recent fiscal year ended December 31, 2007 were The aggregate market value of the 6,345,518 outstanding voting and non-voting common stock held by non-affiliates of the issuer was $1,586,380 as of September 22, 2008. The stock price for computation purposes was $0.25 per share which was the closing price on September 22, 2008, the last reported sale price for our common stock. The issuer had 16,800,588 shares of its common stock issued and outstanding as of September 22, 2008, the latest practicable date before the filing of this report. Remote Knowledge, Inc. INDEX TO ANNUAL REPORT ON FORM 10-KSB PAGE PART I Item 1. Business 3 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4 Submission of Matters to a Vote of Security Holders 10 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7. Financial Statements and Supplementary Data 21 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item 8A. Controls and Procedures 21 PART III Item 9. Directors and Executive Officers of the Registrant 22 Item 10. Executive Compensation 24 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 27 Item 12. Certain Relationships and Related Transactions 30 Item 13 Exhibits and Financial Statement Schedules 32 Item 14. Principal Accounting Fees and Services 35 Signatures 36 Exhibit 31.1A Rule 13a-14 Certification. Exhibit 31.1B Rule 13a-14 Certification. Exhibit 32.1A Section 1350 Certification Exhibit 32.1B Section 1350 Certification Financial Statements: Report of Independent Registered Public Accounting Firm F-2 Balance Sheet F-3 Statements of Operations F-4 Statements of Shareholders' Equity F-6 Statements of Cash Flows F-10 Notes to Financial Statements F-12 2 Table of Contents PART I Item 1. Business. Remote Knowledge, Inc. (the “Company”or “Remote Knowledge”) is a Houston, Texas based company that develops, delivers and supports proprietary communications and data-management products. The Company’s technology platforms supply in-motion high-speed Internet and voice services, two-way data transfer, email and text messaging services, as well as, remote vessel monitoring and control of shipboard systems. The Company’s products are designed to service the marine industry. Our History We were founded as a proprietorship in 1939 selling retail consumer electronics in the Houston metropolitan area. In 1970, we organized as a corporation in Texas. In 1998, our President identified an opportunity in the emerging telematics market.
